PER CURIAM.
Appellant in the court below challenged the validity of ordinance No. 1190 of the City of Miami Beach. The circuit court dismissed appellant’s complaint for fail*414ure to state a claim upon which relief could be granted, and entered a final decree in which the points raised were considered.
No error in the chancellor’s disposition of the case has been shown. Accordingly, the final decree appealed from is affirmed. See Cooper v. Tampa Electric Co., 154 Fla. 410, 17 So.2d 785 and Jarrell v. Orlando Transit Co., 123 Fla. 776, 167 So. 664.
TERRELL, C. J., and THOMAS, HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., and LOPEZ, Associate Justice, concur.